OlivbR, Chief Judge:
This appeal for reappraisement relates to certain dart games exported from Glasgow, Scotland, and entered at the port of Los Angeles, Calif.'
Stipulated facts, upon which the case is before me, establish that the proper basis for appraisement of the merchandise, represented by the invoice items marked with the initials “NR” by Examiner Norman F. Roth, to which this appeal is limited, is foreign value, as defined in section 402 (c) of the Tariff Act of 1930, as amended, and that such statutory value for these items is the “entered unit values less 2% percent, plus packing marked ‘X,’ ” and I so hold. Judgment will be rendered accordingly.